Hill, J.,
dissenting. Sterling Bryan brought an action against Moncrief Furnace Company and Knights of Ku Klux Klan, to recover damages for personal injuries alleged to have been sustained in the loss of his right leg while correcting a defect in a magnetic switch furnished by Moncrief Furnace Company as a part of ventilating machinery the said company was installing in the regalia factory of Knights of Ku Klux Klan. At the time of this injury the plaintiff was not employed by either of the defendants, but by an electrical contractor who had been employed by the Moncrief Furnace Company to connect the motor of the ventilating machinery with outside power lines. The verdict was for the defendants. The plaintiff made a motion for new trial, which was *833overruled, and lie excepted. The case was taken to the Court of Appeals, which affirmed the judgment of the lower court. In the judgment of affirmance the Court of Appeals stated and ruled as follows: “Conceding (but not deciding) that the court erred in denying the timely motion of the plaintiff to purge the jury of all members of the Knights of the Ku Klux Klan, that error is not shown to have been prejudicial to the plaintiffs cause, since the record fails to affirmatively disclose that any one of the jurors who passed upon the case was at the time of his service upon the jury a member of the Ku Klux Klan. The affidavits submitted by the movant to establish his contention that three members of the jury were, at the time of their jury service, members of the Klan were insufficient to affirmatively show' that fact. Furthermore, one of the affidavits was made by a person who had been one of the jurors in the case. Such an affidavit, under repeated rulings of this court and the Supreme Court, can not be considered. As a matter of public policy, a juror can not be heard to impeach his verdict, either by way of disclosing the incompetency or misconduct of his fellow-jurors, or by showing his own misconduct or disqualification from any caused . . Furthermore, the supporting affidavits required by section -6086 of the Civil Code were fatally defective, in that they failed to give the names of the associates of the witnesses upon whose newly discovered evidence a new trial was sought.” The plaintiff in his petition for certiorari alleges the following errors in the foregoing judgment: “1. In failing to decide whether or not plaintiff was entitled to have the jury purged of members of Knights of Ku Klux Klan. (2) In refusing to hold that the court should have purged the jury of members of Knights of Ku Klux Klan, regardless of whether or not it could afterwards be shown that any of such jurors were members thereof. (3) Under the uncontradicted affidavit of T. E. Polhill it affirmatively appeared that two of said jurors were actually members of the Knights of Ku Klux Klan in the year 1926, in which year said case was tried, and in the absence of any counter-showing the law demanded a ruling that such jurors were incompetent to try said cause. (4) In refusing to hold that plaintiff did not have a fair and impartial trial, since there was reasonable cause to believe that at least three of said jurors were members of said Klan. (5) In wrongly applying the statutory requirements as to supporting affidavits in *834cases of newly discovered evidence on the question as to the trial court’s ruling in refusing to purge the jury; the distinction being that the newly discovered evidence is not favored as a ground for a new trial, whereas the policy of the law demands such rulings by the trial court as will insure a fair and impartial trial. (6) Because the supporting affidavits produced by movant fully complied with the statutory requirements of newly discovered evidence, even if such requirements were necessary on the question of said ruling of the trial court. (7) In holding that it must affirmatively appear that the jurors or some of them were members of the Knights of Ku Klux Klan during the trial, the true ruling being that if it reasonably appeared that such jurors were or might have been members of the Klan, the court should have purged the jury; and because if such strict rule as pronounced by the Court of Appeals were the law, then the uncontradicted affidavit of T. E. Polhill sufficiently showed the fact that two of said jurors were members of the Klan. (8) In holding that the affidavit of the juror McCord could not be considered to impeach the verdict, it not having been offered for that purpose, but to show probable harm to plaintiff in the trial court’s refusal to so purge the jury.”
Learned counsel for plaintiff in certiorari have filed .a very able brief on the purity of jury trials, to all of which I agree. The writer hereof has written opinions along the same line, where such argument was relevant. See Ala. Great So. R. Co. v. Brown, 140 Ga. 792 (79 S. E. 1113, Ann. Cas. 1915A, 1159). But I am of the opinion that under the facts of this ease the Court of Appeals did not err in the respects pointed out by plaintiff in certiorari. Even if the court erred in failing to decide affirmatively whether or not pláintiff w;as entitled to have the jury purged of members of Knights of Ku Klux Klan, it was not shown affirmatively by plaintiff in certiorari that the jury was composed in part of members of Knights of Ku Klux Klan; and before the court could be called upon to purge the jury of such members, it must have affirmatively appeared that such members were put upon the plaintiff in certiorari, and this was not done. See Morrow v. State, 168 Ga. 575 (148 S. E. 500), and cit. There is nothing in the record to show affirmatively that certain of the trial jurors were members of the Knights of' Ku Klux Klan at the time of their service as jurors in the casej and this court can not assume that there was *835evidence before the trial judge, at the hearing of the motion for new trial, showing that certain of the trial jurors were members of that order. In order to purge the jury of disqualified jurors it is necessary to show definitely that such disqualification existed at the time that the motion was made to exclude them. Thompson v. State, 4 Ga. App. 649 (5), 650 (62 S. E. 99). In that case it was held that “The evidence submitted in support of the attack must be such as to show not merely that at the time of the hearing of the motion for a new trial the asserted relationship existed, but definitely that it existed' at the time of the juror’s service.” After a verdict has been rendered, affidavits of jurors may be taken to sustain, but not to impeach their verdict. Civil Code (1910), § 5933; Fulton County v. Phillips, 91 Ga. 65 (16 S. E. 260); So. Ry. Co. v. Sommer, 112 Ga. 512 (37 S. E. 735); Corbin v. McCrary, 22 Ga. App. 472 (96 S. E. 445); Rylee v. State, 28 Ga. App. 230 (110 S. E. 749). In Bowden v. State, 126 Ga. 578 this court held: “As a matter of public policy, a juror can not be heard to impeach his verdict, either by way of disclosing the incompetency or misconduct of his fellow-jurors, or by showing his own misconduct or disqualification from any cause.” See Glover v. State, 129 Ga. 717 (59 S. E. 816); Redfearn v. Thompson, 10 Ga. App. 551 (73 S. E. 949); Turner v. State, 20 Ga. App. 165 (92 S. E. 975); Scott v. State, 138 Ga. 29 (74 S. E. 687).
The record shows that the only evidence offered on the question of disqualification of jurors, other than that of the jurors themselves, was the affidavit of T. E. Polhill. That affidavit was dated October 5, 1927, nearly a year after the trial of the case. In it he says: '“That in 1926 he was a member of the Knights of the Ku Klux Klan and that he has interviewed H. M. Butler, of 134 Eormwalt Street, and Homer S. Beese, of 405 Howell Mill Boad, of said county, by which means of code signals assured himself that they were then [italics mine] members of said Klan.” I do not think that this affidavit is evidence of the fact that the jurors who it is claimed were disqualified were members of the Ku Klux Klan at the time of their service as jurors. I am therefore of the opinion that there was no evidence before the court, at the hearing of the motion for new trial, which would have authorized a finding that the jurors named were disqualified at the time of their service. It was said, in McCarty v. Mobley, 14 Ga. App. 225 (80 *836S. E. 523) : “It was error to grant a new trial on the ground that two of the jurors were disqualified by reason of relationship to the defendant, there being no evidence before the trial judge to authorize a finding that any juror was disqualified.” I am also of the opinion that the Court of Appeals did not err in holding that the supporting affidavits required by § 6086 of Civil Code of 1910, were fatally defective, in that they failed to give the names of the associates of the witnesses upon whose newly discovered evidence a new trial was sought. The affidavit of Emile Breitenbucher stated that T. E. Polhill “associates with respectable people,” but did not name his associates; and the ruling of the Court of Appeals was in accord with that made in Ivey v. State, 154 Ga. 63 (6) (113 S. E. 175), viz.: “An affidavit in support of the witness upon whose newly discovered evidence a new trial is sought must give the names of his associates, a statement that he keeps good company not being sufficient to meet this requirement, which is necessary to enable the prosecution to make a counter-showing; and where such affidavit does not comply with this requirement, the trial judge does not abuse his discretion by refusing to grant a new trial on this ground.” And see Henderson v. State, 36 Ga. App. 303 (136 S. E. 333); Kennedy v. State, 36 Ga. App. 602 (137 S. E. 573); Morris v. State, 36 Ga. App. 282 (136 S. E. 332). So I am of the opinion that the judgment of the Court of Appeals should be affirmed, and not reversed. I am authorized by Mr. Presiding Justice Beck to say that he concurs in the foregoing dissent.